DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 01/12/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 01/12/2021.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election with traverse of Invention I (claims 1-18 & 22-24) in the reply filed on 05/11/2022 is acknowledged.  In response to the arguments presented by the applicant in the remark section, the examiner respectfully disagreed.   In the instant case, subcombination II has separate utility such as the method does not require a masking of data to operate the method e.g., a device that does not require masking of data can be used in invention II nor requires sequentially increased data based on cycles of clock and encoding the data to operate, and so on as it is.  These devices can only be made with elements that are able to encode, decode and able to mask data to operate. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). E.g., G11C29/42, G11C6/106 are different classes and requires different search strategies. This is not found persuasive, the requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1-18 & 22-24 are objected to because of the following informalities:
 Regarding claim 1, to be consistent and clear throughout the claim it is suggested to change each instance of “for generating test data”, in line 4, it is suggested to change to “for generating a test data”, respectively.  Please make any required analogous changes in the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 & 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1, lines 4-11 cites “a pattern generation circuit suitable for generating test data whose value is sequentially increased, and providing the test data as the write data, in a first test mode; an error correction circuit suitable for generating the write parity bits based on the write data, correcting an error of the read data based on the read parity bits, and outputting the error-corrected data; and an output circuit suitable for compressing the error-corrected data and outputting the compressed data, wherein the output circuit is further suitable for compressing the read parity bits output from the parity cell region to output the compressed data, in the first test mode”, it is unclear how a test data that is being generated during a test mode can be used as a write data in write operation.  It seems like there are two different operation being done.  For instance, the error correction circuit is generating the write parity bits based on the write data, where is the test parity bits? It appears that, there is a write data called as a test data then it is recalled again as the write data again, and all is being performed in the first test mode.  Is there more than one operation, e.g., operation being done during testing and operation being done during a write operation?  Please make any required analogous changes in the dependent claims. Claims 2-10 are rejected because of their dependency to the rejected base claim 1.
Regarding claim 11, lines 4-15 cites “a parity cell region suitable for storing write parity bits and outputting read parity bits, an error correction circuit suitable for generating the write parity bits based on the write data, correcting an error of the read data based on the read parity bits, and outputting the 5Atty Docket No.: P20H0183/US App. Ser. No.: 17/146,958 error-corrected data, and a data output circuit suitable for outputting the error-corrected data to test data lines, and mapping and outputting, in a first test mode, the read parity bits to some lines among the test data lines; a pattern generation circuit suitable for generating test data whose value is sequentially increased and providing the test data as the write data to each of the banks, in the first test mode; and a test output circuit suitable for compressing the error-corrected data on the test data lines to output the compressed data, and compressing, in the first test mode, the read parity bits on the test data lines to output the compressed data.”, it is unclear how a test data that is being generated during a test mode can be used as a write data in write operation.  It seems like there are two different operation being done.  For instance, the error correction circuit is generating the write parity bits based on the write data, where is the test parity bits? It appears that, there is a write data called as a test data then it is recalled again as the write data again, and all is being performed in the first test mode.  Is there more than one operation, e.g., operation being done during testing and operation being done during a write operation or are there any test data read as the read parity bits on the test data lines?  Please make any required analogous changes in the dependent claims. Claims 12-18 are rejected because of their dependency to the rejected base claim 11.
Regarding claim 22, lines 3-10 cites “generating test data whose value is sequentially increased; masking read parity bits output from the parity cell region; masking read data output from the normal cell region; outputting the masked data; correcting an error of the masked data based on the test data; generating compressed data by compressing the error-corrected data; and latching the compressed data and outputting the latched data to a data pad according to a test output signal.”, it is unclear which masked data is being outputted, the masking read parity bits or  masking read data from the normal cell region? Which masked data is being corrected based on the test data?  Please make any required analogous changes in the dependent claims. Claims 23-24 are rejected because of their dependency to the rejected base claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Lee et al(US20180268917 FIG 1-2; Abstract discloses having a test method of performing a first write operation of writing test data to a normal cell region and parity cell region,  saving a parity bit based on the test data, performing a second write operation based on the stored parity bit to a second cell region and correct an error of the test data using the stored parity bit  and outputting the corrected test data).
Son et a l (US20150067448 FIG 1; discloses S100, S300 and S500 generating corrected data by performing ECC). 
Earle et al (US20110258515 FIG 5; discloses 33 normal array 112 and parity array 114). 
Lee et al (US20100235695 FIG 5; discloses generating a test pattern to ECC and testing if the ECC has a data error based on the test pattern). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827